Citation Nr: 0006148	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  96-16 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for bunions, left foot, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to August 
1979.  

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of October 1995, from 
the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in part, denied 
entitlement to an increased evaluation for bunions, left 
foot.

In October 1998, the Board remanded the case to the RO for 
additional development of the issue.  In a September 1999 
supplemental statement of the case, the RO provided notice of 
continued denial of an increased evaluation for bunions of 
the left foot, following additional development and 
consideration of the issue, as requested by the Board in its 
remand.  The case is now returned to the Board for further 
consideration.


FINDING OF FACT

The veteran's left foot bunions are manifested by complaints 
of tenderness to palpation most recently shown in November 
1997, with no objective findings of bunion formation or other 
skin anomaly or callus formation shown on most recent VA 
examination of May 1999.


CONCLUSION OF LAW

The criteria for an increased evaluation for bunions, left 
foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 
4.41, 4.45, 4.118 and Diagnostic Codes 7804, 7805 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends, in essence that his left foot disorder 
is more severe than currently evaluated.  He specifically 
alleges that he has been advised to undergo surgery to remove 
the bunion.

Service medical records reveal that the veteran was treated 
in October 1978 for complaints of numb feet and toes in the 
left foot.  He was placed on physical profile for bunions 
repeatedly in December 1978, February 1979 and August 1979.

By rating decision dated in January 1980, the RO granted 
service connection for bunions, left foot, and assigned a 10 
percent evaluation, thereto.  The 10 percent evaluation was 
confirmed and continued by subsequent rating decisions, 
including the October 1995 decision on appeal.  The veteran's 
disorder is evaluated under Diagnostic Code 7819, for benign 
growths, skin.  

In November 1995, the veteran underwent a VA examination 
which revealed left foot complaints of achiness to the point 
he frequently had to remove his shoes and rub his feet.  A 
history of treatment with a podiatrist was given, with arch 
supports recommended, but not worn because the veteran 
thought they made his feet worse.  The examination of the 
left foot as it related to his bunion included findings of a 
prominent metatarsal phalangeal joint, the first of the great 
toe.  A skin deformity was present over the metatarsal 
phalangeal joint, and it was said to become thin and tender 
over the joint. A hallux valgus deformity was present.  The 
remainder of the skin and circulation was normal.  Gait was 
normal, although he had difficulty walking on his toes and 
heels due to pain.  The diagnoses rendered included pes 
planus and hallux valgus deformity metatarsal phalangeal 
joint.  

The Board observes that subsequent to this examination, the 
RO granted service connection for hallux valgus deformity of 
both feet and assigned a noncompensable evaluation in a 
November 1995 rating decision.  

At his RO hearing held in October 1996, the veteran testified 
that he has been receiving treatment from a private medical 
provider for his left foot bunion within 2 to 3 months of his 
hearing, in addition to treatment received at the Tuskaloosa 
VA Medical Center.  He testified that he had never had 
surgery for the left bunion, but indicated that surgery was 
suggested.  He asserted that the bunion was painful when he 
wears certain shoes.  He denied taking off work because of 
the bunion, and acknowledged that he was working as a full 
time nursing assistant.  He testified that he wears "soft" 
shoes that are oversized for his bunion.

VA treatment records from 1996 to 1998, obtained pursuant to 
the Board's 1998 remand, revealed that in April 1997, the 
veteran's bunion deformity was painful to wear shoes with any 
comfort, and was described as painful for years.  Options 
such as orthotic shoe therapy or surgical correction were 
discussed, and at the time the veteran wanted surgery.  In 
November 1997, he was seen again for foot pain secondary to 
the bunion, but was not interested in surgery at that time.  
The bunions were described as tender to palpation, and a 
callus formation was noted.  The impression included painful 
bunions, and he was referred for shoe modification.  The 
diagnosis of hallux valgus was again noted in November 1997.

In May 1999, the veteran underwent a VA podiatry evaluation.  
A history of complaints including pain, weakness, stiffness, 
swelling, heat, redness, fatigability and lack of endurance, 
especially with standing or walking was given.  Treatment 
included foot powder, Bufferin and cream.  Periods of flare 
up were said to be precipitated with overactivity, alleviated 
with rest and added 5 percent additional disability.  He was 
noted to stop using inserts after they made his feet worse.  
His feet were said to interfere with his job as a nursing 
assistant.  The findings on physical evaluation included a 
hallux valgus, with marked prominence of the first metatarsal 
phalangeal joint, which rises 1.5 centimeters above and 
lateral to the remaining part of the toe.  There was no 
evidence of painful motion, edema, instability or tenderness.  
His gait was good, with no functional limitations on standing 
or walking.  Posture, standing, squatting, supination, 
pronation and rising on toes and heels was satisfactory.  
Most significantly, there were no callosities or other such 
abnormalities noted and no skin or vascular changes.  The 
diagnosis rendered was hallux valgus, with no loss of 
function due to pain.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be shown for specific ratings.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  It must be noted that 
the pyramiding of various diagnoses of the same disability is 
prohibited. 38 C.F.R. 
§ 4.14 (1999).

Painful motion is also a factor of disability.  38 C.F.R. § 
4.40 (1999).  The United States Court of Appeals for Veterans 
Claims (formerly United States Court of Veterans Appeals) 
(Court) has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

As noted above, the RO has evaluated the left foot bunion 
under Diagnostic Code 7819.  38 C.F.R. § 4.118, Diagnostic 
Code 7819 provides that new benign skin growths are to be 
rated as scars, on the basis of disfigurement, etc., and that 
unless otherwise provided,  Diagnostic Codes 7807 through 
7819, are to be rated as eczema, dependent upon location, 
extent, and repugnance or otherwise disabling character of 
manifestations.

Superficial scars that are poorly nourished with repeated 
ulceration warrant a 10 percent evaluation. Diagnostic Code 
7803.  Superficial scars that are tender and painful on 
objective demonstration warrant 10 percent evaluation. 
Diagnostic Code 7804.  In addition, scars may be evaluated on 
the basis of limitation of function of the part affected.  
Diagnostic Code 7805.

Upon review of the evidence, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the left foot bunion.  The bunion is currently 
assigned a 10 percent evaluation, consistent with the rating 
assigned for a tender and painful scar under Diagnostic Code 
7804.  There is no evidence of record to suggest that the 
bunion deformity more closely resembles a scar which is 
poorly nourished with repeated ulcerations, or that it 
resembles an eczema condition.  The most recent VA 
examination of May 1999 essentially revealed no evidence of a 
bunion formation or any other skin deformity, including 
callosities.  

Regarding an increased evaluation of the bunion on the basis 
of limitation of function of the part affected under 
Diagnostic Code 7805, to include consideration of 38 C.F.R. 
§§ 4.10, 4.40, 4.45, the VA examination of May 1999 found no 
functional limitation of the left foot due to pain.  
Moreover, the Board notes that service connection is already 
in effect for left foot hallux valgus deformity and a 
noncompensable evaluation is currently assigned under the 
38 C.F.R. § 4.71a Diagnostic Code 5280, thus further 
consideration of the left foot callosity under the diagnostic 
criteria governing foot disorders would appear to be a 
violation against pyramiding.  38 C.F.R. § 4.14 (1999).

In reaching this decision, the Board has considered the 
doctrine of according the veteran the benefit of the doubt, 
but the Board does not find that the record provides an 
approximate balance of negative and positive evidence with 
respect to the veteran's claim.


ORDER

The claim for an increased rating for bunions, left foot is 
denied.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

